PER CURIAM.
Holvens Labissiere appeals his convictions for one count of armed burglary of a dwelling, one count of armed kidnapping with intent to inflict harm or terrorize, one count of armed kidnapping with intent to *470commit a felony, three counts of armed sexual battery, one count of aggravated stalking after an injunction, and one count of violation of a domestic violence injunction by committing domestic violence. As the State properly concedes, double jeopardy precludes Labissiere from being convicted on both kidnapping counts. We find the other issues raised by Labissiere to be without merit. On remand, the trial court shall vacate one of the kidnapping convictions. In all other respects, the judgment and sentences are affirmed.
AFFIRMED, in part; REVERSED, in part; REMANDED.
ORFINGER, C.J., GRIFFIN and EVANDER, JJ., concur.